Order entered May 29, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00883-CR

                                 ROBERT GARRETT, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-52395-R

                                           ORDER
        The Court REINSTATES the appeal.

        On April 17, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 27, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 17,

2014 order requiring findings.

        We GRANT the May 27, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE